Citation Nr: 0100050	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocations of the right shoulder with severe degenerative 
joint disease, status post total right shoulder arthroplasty 
(major), currently evaluated as 60 percent disabling.

2.  Entitlement to an increased disability rating for 
dysthymia disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1978 to March 
1982.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs.  The case was remanded to the RO for 
further development by the Board in July 1999.  The requested 
development was accomplished and the rating decision of July 
2000 continued the denial of an increased rating for the 
veteran's service-connected right shoulder disorder as well 
as a total rating based on individual unemployability 
("TDIU"); the rating for the veteran's service-connected 
dysthymic disorder was increased from noncompensable (zero 
percent) to 10 percent disabling.  However, the claim for 
increased rating for the dysthymic disorder remains on appeal 
as the disability evaluation is less than the maximum 
benefits available under VA laws and regulations.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The appellant is right-handed.

2. The appellant's service-connected right (major) shoulder 
disability is currently manifested by pain, atrophied 
shoulder girdle muscles, and severely restricted right 
shoulder motion; the appellant is unable to perform the 
normal working movements of the right shoulder with normal 
excursion, strength, speed, coordination and endurance.  The 
evidence does not demonstrate loss of the humerale head 
resulting in flail shoulder or the equivalent of amputation 
of the arm.

3.  While the veteran has reported chronic sleep impairment, 
his overall psychiatric symptomatology has been shown to be 
mild in degree, with symptoms including feelings of 
depression and anxiety.

4.  The veteran last worked full-time in 1997 as a food 
service worker for the U.S. Corps of Engineers; he has other 
occupational experience in construction, forklift and dump 
truck operation, maintenance work, and security guard.  He 
has reported a high school education.

5.  The veteran has enrolled in, but never completed, several 
educational programs through the VA vocational rehabilitation 
program under 38 U.S.C.A. Chapter 31.  As of February 1998, 
he was placed in a "discontinue" status.

6.  Service connection is in effect for the right shoulder 
disorder with severe degenerative joint disease, status post 
total right shoulder arthroplasty, rated 60 percent 
disabling; and dysthymia, rated 10 percent disabling.  The 
combined service connected disability rating is 60 percent 
disabling.

7.  The appellant's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, do not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status post 
right shoulder arthroplasty (major) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 
4, 4.1, 4.2, 4.10, 4.40, 4.45, 4.55, 4.59, 4.69, 4.71 (Plate 
I), 4.71a, Diagnostic Codes 5051, 5120-5124, 5200, 5201, 
5202, 5203 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for dysthymic disorder, secondary to the service-connected 
right shoulder disability, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (2000).

3.  The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for right shoulder disability

Historically, the veteran was treated for a right shoulder 
injury in 1980 while in service.  Following his discharge 
from active duty, he applied for and was awarded service 
connection by rating decision dated February 1984, for 
"recurrent dislocations, right shoulder, with mild 
degenerative arthritis", evaluated as 20 percent disabling.  

The veteran had an anterior reconstruction of the right 
shoulder in 1982; he had a total right shoulder arthroplasty 
in September 1992.  Thereafter, he was awarded a temporary 
total rating (100%) from September 1992, and a 30 percent 
rating, effective from November 1993.

Report of VA examination conducted in July 1995, indicated 
that the veteran was having trouble with the right shoulder.  
He had difficulty sleeping at night.  He had recently been 
employed doing construction work but experienced trouble on 
the job due to his shoulder.  He was discharged after only 
one week due to poor performance.  Physical examination 
revealed limited range of motion of 45 degrees abduction, 45 
degrees forward or backward extension, 45 degrees external 
rotation and 45 degrees internal rotation with obvious pain.  
There was atrophy of the deltoid and scapular muscles.  

Subsequently, the RO in a rating decision dated July 1995, 
increased the disability rating from 30 to 60 percent for 
recurrent dislocations of the right (major) shoulder with 
severe degenerative joint disease, status post total right 
shoulder arthroplasty.

Private medical records from William C. Porter, Jr., M.D., an 
orthopedic surgeon, show diagnosis and treatment of right 
shoulder strain in January 1996 which improved with physical 
therapy.

Report of VA orthopedic examination conducted in July 1996, 
indicated the right shoulder was definitely limited in 
abduction of 80 degrees, with 30 degrees forward flexion but 
no further elevation.  It had 40 degrees backward extension 
but only 25 degrees external and 30 degrees internal 
rotation.  With downward traction there was a half inch 
laxity.  However, he could raise his sitting weight with his 
hands, fists and fingertips indicating that the shoulder was 
stabilized when in the dependent position.  The diagnostic 
impression was old dislocation since subsequent surgeries of 
the right shoulder with now a total arthroplasty having 
symptoms and findings of traumatic arthritis including 
limited range of motion and instability.

Report of VA examination conducted in April 1997, indicated 
that the veteran did construction work but found it difficult 
due to the right shoulder.  He complained of constant pain, 
and limitation of motion.  Physical examination of the 
shoulder revealed no crepitation with motion.  Range of 
motion was recorded as 90 degrees flexion, 90 degrees 
abduction, 40 degrees internal rotation, 70 degrees external 
rotation, and 45 degrees extension.  X-rays revealed the 
humerale head had been replaced with a bony ingrowth 
hemiarthrplasty.  There was no evidence of motion between the 
prosthesis and the humerale shaft.  The glenoid was sclerotic 
with multiple subchondral cysts present.  There was a single 
thin wirelike piece of metal within the substance of the 
glenoid.

In written statements and testimony presented at a personal 
hearing held in March 1998, the veteran indicated that he had 
constant pain and limitation of motion in the right shoulder.  
He was unable to raise his right hand over his head.  He used 
a heating pad every other day.  

Report of VA orthopedic examination of the right shoulder 
conducted in March 2000, noted complaint of daily pain and 
some limitation of motion in the right shoulder.  He had 
attempted to do construction work but was unable to do so due 
to right shoulder symptomatology.  Physical examination 
revealed range of motion of 90 degrees flexion, 90 degrees 
abduction, 80 degrees external rotation, 35 degrees internal 
rotation, and 45 degrees extension.  There was some atrophy 
of the anterior head of the deltoid muscle.  There was 
considerable crepitation with circumduction of the right 
shoulder within the previously described range of motion.  He 
had moderate strength in the right shoulder, but certainly 
less than in the normal left shoulder.  X-rays revealed that 
he had had a right hemiarthroplasty.  There was narrowing of 
the interval between the prosthesis and the undersurface of 
the acromion, indicating that he had a defect in his rotator 
cuff.  He had considerable sclerosis of the glenoid with 
multiple subchondral cysts.  The diagnostic  impression was:  
(1) status post hemiarthroplasty, right shoulder; (2) chronic 
tear, right rotator cuff; and (3) osteoarthritis, right 
shoulder as evidenced by the sclerosis and subchondral cyst 
in the glenoid.  The VA examiner further commented that there 
was objective evidence of pain at the extremes of motion; 
however this would permit him to do most ordinary tasks with 
his right arm by his side.  He had no deformity other than 
slight atrophy.  The examiner further commented that excess 
fatigability was a vague and subjective complaint which could 
not be measured; however, the veteran would probably feel 
fatigued if required to work with his right arm elevated 
almost 90 degrees.  He did have some weakened movement as 
compared to the left shoulder.  As to coordination, the 
examiner noted that that was a function of the central 
nervous system and not the shoulder.

Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.

Under Diagnostic Code 5051 for a major shoulder, a 100 
percent rating is assigned for one year following its 
replacement with prosthesis.  With chronic residuals 
consisting of severe, painful motion or weakness, a 60 
percent rating is assigned.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
residuals are rated by analogy under Diagnostic Codes 5200 
and 5203 with a minimum rating of 30 percent.  (The maximum 
ratings under Diagnostic Codes 5200 and 5203 are less than 
the veteran's current rating of 60 percent.)

Diagnostic Code 5202 provides a 80 percent rating for the 
major upper extremity, when there is loss of the humerale 
head (flail shoulder).  Ratings in excess of 60 percent are 
also available where there is amputation of a major upper 
extremity under Diagnostic Codes 5120-5124.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  This decision includes a review of the 
entire record, but the focus will be on the most recent 
medical findings regarding the disability at issue.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran contends, in essence, that his chronic pain and 
loss of functional use of his right shoulder warrants a 
disability evaluation in excess of the currently assigned 60 
percent rating.  It is argued that these symptoms provide a 
basis for a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45 
or 3.321.

The veteran is currently in receipt of the maximum rating of 
60 percent under Diagnostic Code 5051 for his right (major) 
shoulder replacement.  The Board notes that the analogous 
codes referenced under Diagnostic Code 5051, i.e., Diagnostic 
Codes 5200 and 5203, do not provide a rating of 60 percent or 
higher for demonstrated residuals and therefore do not apply 
in this case.  A higher rating of 80 percent could be 
assigned under Diagnostic Code 5202 were it shown that there 
was loss of the head of the humerus (flail shoulder), but 
such is neither contended by the veteran nor shown by the 
medical evidence of record.  The only other rating codes 
involving the shoulder that could result in an evaluation in 
excess of 60 percent would be those cited above involving 
amputation of the arm.  In this case, the veteran's 
symptomatology does not approximate the functional equivalent 
of an arm amputation at any level because the appellant has 
the use of his right hand as documented on the most recent VA 
examination.  Therefore Diagnostic Codes 5120 to 5124 are 
also not for application.

The Board has also considered the veteran's argument that 
functional impairment and pain warrant the grant of a higher 
evaluation as set out in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the appellant had been rated for 
limitation of motion for a left-shoulder disorder pursuant to 
Diagnostic Code 5201, yet he sought, and had been denied, 
separate schedular ratings for functional loss of the use of 
the shoulder due to pain and weakness under 38 C.F.R. §§ 
4.40, 4.45.  It was held in that case that the language of 
Diagnostic Code 5201 dealt solely with limitation of motion 
and did not contemplate the limiting effects of pain on the 
muscles or joints.  Since Diagnostic Code 5201 did not 
specifically contemplate pain and weakness on motion, the 
Court held in DeLuca that separate schedular consideration 
for a greater limitation of motion due to pain on use of the 
left shoulder was not forbidden by the pyramiding provisions 
of 38 C.F.R. § 4.14.

In the present case, however, the veteran has now been 
evaluated under Diagnostic Code 5051 for chronic residuals 
consisting of severe, painful motion or weakness of his right 
shoulder disability.  Unlike the schedular criteria of 
Diagnostic Code 5200, Diagnostic Code 5051 specifically 
contemplates painful motion and weakness and, thus, the 
schedular criteria in 38 C.F.R. §§ 4.40 and 4.45 has been 
specifically addressed.  As such, the present schedular 
rating contemplates functional loss due to pain and weakness 
and an award for a separate schedular rating would constitute 
pyramiding of ratings under 38 C.F.R. § 4.14.

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b) which provide that, to accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  There has been no showing that this 
service- connected disability results in interference with 
employment not contemplated by the current rating.  There is 
also no showing that the veteran's right shoulder disability 
has necessitated frequent periods of hospitalization.  The 
record shows that the veteran was last hospitalized for the 
condition when it underwent replacement in 1992.  The Board 
concludes that the currently assigned 60 percent rating under 
Diagnostic Code 5051 adequately compensates the veteran for 
his demonstrated right shoulder symptomatology and that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).

II.  Increased rating for dysthymic disorder

The veteran submitted a claim for service connection for 
depression secondary to his service-connected shoulder 
disability in April 1997.  He alleged that his "limitations 
causes me to get very depressed."

Report of VA psychiatric examination conducted in May 1997, 
indicated a history of alcohol and drug use in 1992 when he 
had to quit his job and lost his wife.  He related that he 
had worked as a construction worker but now no one would hire 
him do to his arthritis.  He had last used crack cocaine and 
cannabis one week earlier; he had last used alcohol the day 
before.  His last employment was in January 1995 as a 
housekeeper at a hospital.  On mental status examination, the 
veteran was noted to have a mildly depressed mood and affect.  
He denied hallucinations, expressed no identifiable 
delusions, denied homicidal or suicidal thoughts, and was 
precisely oriented to person, place, situation and time.  
Memories were good.  Judgment was adequate.  Abstracting 
ability was adequate.  His speech was fluent without flight 
of ideas or looseness of associations.  The diagnostic 
impression was a history consistent with dysthymic disorder 
related to traumatic arthritic pain.  The examiner assigned a 
GAF score of 80.  "GAF" is "global assessment of 
functioning" which under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [DSM-IV] 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness, from 0 to 
100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  

Subsequently, by rating decision dated June 1997, the RO 
awarded service connection for dysthymia, secondary to the 
service-connected right shoulder disability, and assigned a 
noncompensable (0 percent) evaluation.

In written statements and testimony presented at the personal 
hearing held at the RO in March 1998, the veteran indicated 
that he had developed depression due to the limitations 
caused by his right shoulder disability and not being able to 
do activities with his children or adequately provide for 
them.  

VA outpatient mental health clinic notes, dated in 1998 and 
1999, indicate the veteran seen for counseling for symptoms 
of anxiety.  He related stress from worrying about his son in 
prison, problems caring for his three children at home 
without any assistance, financial difficulties, and 
frustration over his inability to obtain jobs which he knew 
he could do if given the chance.  

Report of VA psychiatric examination conducted in March 2000, 
indicated that the veteran gave a history of losing a job as 
a mental retardation aide in 1987, due to his inability to 
help restrain patients or lift heavy objects because of his 
right shoulder.  He was put on workmen's compensation.  He 
and the woman he was living with had to move to government 
housing.  She then took their three children and left him.  
The veteran then began using cocaine, along with marijuana 
and alcohol.  He was hospitalized twice in 1992 for cocaine 
and alcohol dependence.  The woman he had lived with was 
killed in Austin, Texas several years ago and their children 
now lived with the veteran.  He had not used cocaine since 
1997 however he continued to use marijuana almost daily.  He 
described feeling somewhat depressed nearly every day, as he 
had for many years.  Current medications included Trazodone, 
100 mg. at bedtime, and Vistaril 25 mg three times daily as 
needed for anxiety.  

Mental status examination revealed that the veteran was alert 
and well oriented to time and place.  No abnormal movements 
were noted.  His mood was anxious and dysphoric with 
appropriate affect.  There as no evidence of delusional or 
illogical thought process.  Memories were good and he was 
able to give a logical and coherent history.  Insight and 
judgment were considered to be fair.  The diagnostic 
impression on Axis I were:  dysthymic disorder; marijuana 
abuse; cocaine dependent, in remission; alcohol dependence, 
not otherwise specified.  The veteran's GAF (related to the 
dysthymia only) was 65.  His overall GAF was 55.  The 
examiner further commented that the veteran had persistent 
feelings of depression which  had never been severe enough to 
meet criteria for a major depressive disorder but were felt 
to represent a dysthymic disorder.  The GAF rating of 65 
(relative to the dysthymia) was "felt to imply some 
difficulty in social and occupational functioning with 
relatively mild symptomatology.  The dysthymia alone is not 
believed to constitute a significant impediment to social or 
industrial functioning."

VA outpatient mental health treatment note, dated April 2000, 
noted that the veteran reported he was not taking the 
medications often, he reported occasionally takes the 
Trazodone for sleep.  He denied alcohol or illicit drug use.  
He appeared fully oriented, calm and cooperative.  His affect 
and mood were appropriate.  Thought processes were goal 
oriented and coherent.  Thought content was appropriate.  The 
diagnostic impression was:  history of anxiety state, not 
otherwise specified, stable.

By rating decision dated July 2000, the RO increased the 
disability rating for dysthymic disorder from noncompensable 
to 10 percent disabling.

Legal analysis

As noted above, disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where 
the claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, as here, 
"staged" ratings may be assigned if there is a material 
change in the degree of disability during the pendency of the 
appeal.  See generally Fenderson v. West. 12 Vet. App 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).

The RO has evaluated the veteran's dysthmic disorder at the 
10 percent rate under 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2000).  Under this section, a 10 percent evaluation is 
warranted for a dysthymic disorder productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks during periods of significant stress, or 
symptoms controlled by continuous medication.  A 30 percent 
evaluation requires occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tanks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).

In this case, the Board observes that the veteran has 
complained of chronic sleep impairment due to his right 
shoulder pain.  However, outpatient mental health clinic 
notes show reports of only occasional use of medication for 
sleep.  In addition, there is no complaint or objective 
finding of record with regard to any memory loss.  In fact, 
his memories have been noted by examiners to be good.  The 
veteran's most recent GAF score was 65, as compared to the 
GAF of 80 in 1997.  However, the GAF score of 65 assigned by 
the veteran's examiner in March 2000 denotes only some mild 
symptoms (e.g., a depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally pretty good functioning, with some meaningful 
interpersonal relationships.  

Overall, the clinical disability picture shown in this case, 
which is one of a mild disability that is productive of very 
few of the symptoms listed in the criteria for a 30 percent 
evaluation, more nearly approximates the criteria for an 
evaluation of 10 percent.  As such, the Board finds that the 
criteria for an initial evaluation in excess of 10 percent 
for dysthymic disorder, have not been met at any point during 
the pendency of this appeal, and the preponderance of the 
evidence is therefore against the veteran's claim for that 
benefit.  As the criteria for a 30 percent evaluation have 
not been met at any point during the pendency of this appeal, 
there is no basis for the assignment of "staged" ratings 
under Fenderson; rather, the assigned 10 percent evaluation 
is warranted for all time periods during the pendency of this 
appeal.  In reaching this conclusion, the Board acknowledges 
that, under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected depression has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  Thus, consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2000) is not warranted.  

III.  Total disability rating based on individual 
unemployability (TDIU)

The veteran contends that he is unable to obtain and maintain 
gainful employment due to his service-connected right 
shoulder and psychiatric disabilities.  

The veteran submitted his formal application for TDIU 
benefits, VA Form 21-8940 in May 1997.  He indicated that his 
last full-time employment was as a housekeeper for a hospital 
in Vicksburg Mississippi where he was employed for six weeks 
from December 1995 to January 1996.  Prior to that job, he 
had worked for a period of 4 weeks in June 1995 for the U.S. 
Army Corps of Engineers as a food service worker.  He alleged 
that he had been terminated from both these jobs because he 
could not do the physical work required.  The veteran 
indicated that he had a 12th grade education and training to 
operate machinery as a combat engineer in the army.  In 1995 
he had begun school for training in food service.  He further 
stated that based on his limited motion in the right shoulder 
and his education level and training experience, he had been 
unable to obtain and keep employment.  

Evidence of record indicates that the mother of the veteran's 
three youngest minor children was murdered in 1997, and the 
veteran assumed physical custody of the children in November 
1997.

Written statements from the veteran dated in 1997, indicate 
that he had work experience on construction sites doing 
carpentry work, painting and driving large trucks and 
forklifts.  He missed this type of work.  He acknowledged 
participation in the VA vocational rehabilitation program but 
stated that his VA counselor "keep [sic] trying to make 
something out of me that I'm not ..."

A VA field examination report, dated March 1998, confirmed 
that the veteran had physical custody of his three minor 
children and was attempting to meet the responsibilities of a 
single parent.

At the personal hearing held at the RO in March 1998, the 
veteran testified that he was basically a construction 
worker.  However, he could no longer obtain employment.  He 
believed this was more because potential employers considered 
him an insurance risk due to his disability; rather than him 
being unable to do the job.  He stated that he had last 
worked for a temporary service as a day laborer unloading a 
truck for a two day period.  He stated that there were jobs 
he was qualified to do but no one would hire him because of 
the "insurance risk".  He had been in several educational 
programs through the VA vocational rehabilitation services.  
He dropped out of computer training because it was too 
difficult.  He withdrew from refrigeration and air-
conditioning training because he was told he could not do the 
work.  He then began training in food service; however, he 
did not like riding the bus to school.  Furthermore, he did 
not believe you could "take a construction guy and make a 
cook out of him."  He then declined to go to barber school.  
He also declined truck driver school although at one time he 
had wanted to do that.  However, now with his schedule of 
being home for his children in the morning and after school, 
he could not do that job.  Since then, he indicated that the 
VA vocational rehabilitation program had been unable to place 
him.  

Review of the veteran's VA 
Counseling/Evaluation/Rehabilitation (CER) folder revealed 
that the veteran was approved for training under Chapter 31 
in August 1992.  He originally began a program of study in 
Industrial Maintenance at a community college.  He withdrew 
from school when he was unable to get a full-time case load.  
He had also had surgery on his shoulder in November 1992.  It 
was noted that a significant problem with the veteran's 
ability to successfully complete a school program was the 
fact that he needed to live closer to the school so that he 
was not dependent on public transportation.  After further 
counseling, the veteran began classes in a two-year Food 
Management program in August 1994.  Reports from the school 
indicated that he was placed on academic probation due to 
failing grades in the Fall 1994.  A note of record in January 
1995, noted that the veteran might not be suited for formal 
training, but might need on-the-job training or to be placed 
based on current skills he possessed.  

A VA CER note, dated July 1995, noted that the veteran had 
obtained employment as a food service worker with the U.S. 
Army Corps of Engineers on a boat.  As this job would limit 
his access to alcohol, the VA counselor believed this job 
might work for the veteran.  

Further documentation in the VA CER folder indicated that the 
veteran reenrolled in the Food Production & Management 
Program at the community college for the Spring Semester 
1996.  He did not attend the Summer Semester 1996.  He was 
placed on academic suspension for the Fall semester 1996.  
When he failed to try to regain admission or to contact the 
VA vocational and rehabilitation office, he was placed in 
"discontinue" status in January 1997.

The veteran again contacted the VA vocational and 
rehabilitation counselor in February 1998.  The counseling 
record indicated that he wanted to attend an industrial 
maintenance program at a vocational school.  The veteran 
completed a "Employment History" form on which he indicated 
that he had been self-employed as a "handyman" from 1995 to 
the present.  He estimated that he could lift and/or carry 50 
lbs. occasionally and to 25 lbs. frequently.  He estimated 
that he could reasonably stand (with breaks) for a period of 
6 hours.  He further described that his shoulder disability 
limited him in finding/holding a job in heavy lifting and 
reaching, and due to arthritis.  A case management note, 
dated February 1998, noted that after a three hour discussion 
with the veteran, it was agreed that he needed to complete a 
training program.  The veteran was to visit the school in 
order to decide whether he would enter the Barbering program 
or the Industrial Maintenance Trades program.  He was then to 
contact the VA case manager.  He would be placed in a 
"discontinue" status until such time.  There was no further 
notations in the veteran's VA CER folder.

A letter dated November 1998, from the Human Resources 
section of the U.S. Corps of Engineers, in Mississippi, 
indicated that the veteran's application was being returned 
to him as it had been retained for one year with no placement 
success.

The VA orthopedic examiner in March 2000 noted that while the 
veteran had right shoulder pain with extremes of motion, it 
was the examiner's opinion that "[t]his would permit him to 
do most ordinary tasks with his right arm by his side.  He 
could not perform a job which required heavy lifting with the 
right upper extremity or working with the right arm elevated 
to the level of his shoulder for prolonged intervals.  ...  I 
believe this man could perform many jobs so long as he was 
not required to lift anything more than 20 pounds at his side 
and not lift anything above the height of his shoulders 
either in flexion or abduction.  He has no limitation of 
function in the left upper extremity."

Legal Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining the required 60 or 40 percent ratings, 
provisions in 38 C.F.R. § 4.16(a)(1) through (5) are 
applicable and provide that the following will be considered 
as one disability: (1) those affecting one or both upper or 
one or both lower extremities, including the bilateral 
factor; (2) those of common etiology or single accident; (3) 
those affecting a single body system; (4) those incurred in 
action; or (5) those incurred as a prisoner of war.  Id. In 
this case the appellant is currently rated at 60 percent for 
the right shoulder, and 10 percent for dysthymic disorder 
secondary to the right shoulder disorder, totaling 60 
percent.  These two disabilities can be considered to be a 
single disability under both 38 C.F.R. § 4.16(a)(1) and 38 
C.F.R. § 4.16(a)(2).

The appellant's shoulder disability rating meets the criteria 
for consideration of a total rating for compensation purposes 
under the above-mentioned regulation.  In determining, 
however, whether a veteran is unemployable the sole fact that 
he is currently unemployed or that he has difficulty 
obtaining employment is not enough.  Moreover, a high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In this regard, the record shows that regarding his 
education, the appellant has reported having a high school 
diploma and many years of semi-skilled manual labor 
experience.  The record does not, however, show that the 
appellant's right shoulder disability alone, or in 
combination with his other service connected disorder, 
precludes him from working in some form of substantially 
gainful employment that is consistent with his educational 
and occupational background.  Review of the veteran's VA 
Vocational and Rehabilitation records supports this 
determination.  These records show that vocational 
rehabilitation would be possible and that the veteran could 
work at a job where he only needed to use one arm or his 
right arm but without lifting it above shoulder level.  The 
VA examiner who performed the March 2000 joints examination 
felt that the appellant would be able to perform at jobs that 
did not require the use of both arms or overhead activities.

The fact that the appellant is unemployed is not enough.  The 
question is whether his service-connected disorders - without 
regard to his non-service-connected disorders or advancing 
age - make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The veteran has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veterans rated 60 percent disabled.  For a veteran 
to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such veterans.  See 38 
C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The veteran's combined service-connected 
disabilities are not, in the Board's determination, so 
severely disabling as to render him or the average person 
similarly situated unable to secure and follow substantially 
gainful employment, nor does the evidence of record reflect 
that these conditions would render him individually unable to 
follow a substantially gainful occupation.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected disabilities.  Considering only the 
service-connected disorders, the Board finds that the 
appellant could perform gainful employment.  Therefore, the 
Board finds that he is not entitled to a total evaluation 
under the applicable provisions of 38 C.F.R. Parts 3 and 4.  
Accordingly, the benefit sought on appeal is denied.  

Furthermore, in the absence of such factors as set forth 
above or other factors which would suggest an unusual or 
exceptional disability picture, the Board finds that the 
criteria for submission of an assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met 
in this case.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and a 
total disability evaluation based on individual 
unemployability claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for the right shoulder disability is 
denied.
An increased rating for the dysthymic disorder is denied.
A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


